Lord, C. J.,
dissenting.—This was an action to recover for personal injuries sustained by the plaintiff while in the employ of the defendant as a car-coupler and switchman, resulting from the alleged negligence of the defendant, in allowing to be handled a car received from another road, alleged to be improperly and dangerously loaded. The car thus received, and which occasioned the injury, was loaded with railroad iron, which projected beyond the platform of the car. The evidence shows—all of which is included in the record—that the foreman of the yard uncoupled this car, to which was attached other cars loaded with railroad iron, and with his engine, as it is phrased, “ kicked ” it back to the place where plaintiff W'as working, to be coupled to another train of cars, and in so doing observed that the iron rails protruded within two or three inches of the car from which he uncoupled it. From the position of the plaintiff, the car approached him endwise, and he had not seen it until it was moving back to where it was to be coupled. lie stooped down to get under the projecting rails, and at the same time, to steady himself, caught hold with his left hand the round iron step near the bottom of the end of the box car. While in this position he felt a cold sensation in his left hand—his second and third fingers had been crushed by the projecting rails of iron coming against the iron step of which he had laid hold. Iiis testimony is: “I had to take *233hold of this step. There was nothing else I could take hold of to steady myself by, when I stooped to make the coupling. There was no stay-chain or any brake at the end of the box car. I could not safely make the coupling without stooping down, and I had to hold on to something to steady myself as I stooped. If there had been any truck-chains or brake-chains that I could have held on to, I need not have taken hold of the iron rod on the end of the box car ; in that case I would not have been hurt.” The evidence further shows that he was an experienced switchman and car-coupler, and fully understood the hazard of his employment, and the necessity of exercising care in the coupling of cars under such circumstances; and that he had coupled flat cars loaded with, railroad iron before this, and had “probably coupled twenty cars loaded with such rails within the preceding three or four weeks.”
Upon this state of facts, did the handling of this car, thus received and loaded, create or impose any extraordinary risk upon the defendant in his employment ? The general rule is, that when a servant enters the employment of his master, he thereby assumes all the risks reasonably to be anticipated as incident to his line of duty. These risks, it is said, he is supposed to have in mind when he engages in the service, and that his compensation is stipulated accordingly. But these are necessarily limited to such risks as can ordinarily be foreseen from the natural scope of his employment., and do not include such as involve peculiar danger or extraordinary risks. “ A servant,” says Sharswood, 0. J., “ assumes all the ordinary risks of his employment. He cannot hold the master responsible for an injury which cannot be traced directly to his negligence.” (Baker v. A. V. R. Co., 95 Pa. St. 215; Patterson v. P. & R. R. Co., 76 Pa. St. 393.) It results, then, if the risk is ordinary and incident to the employment, and not peculiar and extraordinary, although the servant may have used ordinary care, the master is not liable for the injury. The reason is, that the risk of such injury is incident to the line of duty in his employment, and one of the hazards which the servant assumes when he undertakes such employment. The in*234jury complained of was not the result of any defect in the coupling apparatus, or in the cars; only, it is claimed that the condition of the load, as described, rendered the duty the plaintiff had to perform more hazardous, and created an extraordinary risk. Upon the issue tried, the position of the parties, then, is thus: The plaintiff claims that the injury was caused by the negligence of the defendant in handling the car, loaded in the manner described, and in attempting to transport it in a train in that condition; while the defendant insists that the inj ury was caused by the plaintiffs own negligence, and that his want of care contributed to that result.
The coupling of railroad cars is always a dangerous employment, and requires the exercise of care commensurate in degree with the nature of such employment. When cars are loaded with material which projects beyond the car, it may be more hazardous to couple them than when not loaded; yet there are cases in the books which show, and the evidence of the plaintiff confirms, that the act of coupling, in such cases, can be performed with safety. All that is required is to exercise that degree of care commensurate with the duty to be performed. The plaintiff knew, as he testified, that he must stoop—keep below the projecting material loaded on the floor of the cars—in order to make the coupling properly and with safety. He further testified 'that such material was liable to shift its place and slide forward when the cars came in contact, showing that he fully understood the hazards incident to his employment, and the necessity of keeping his person below it and out of- its range, to avoid liability to accident or injury. His own, as well as other evidence, shows that it was a common occurrence for the defendant to receive ears loaded with railroad iron extending beyond the end of the cars, and that he himself had frequently coupled them in safety. But this has no reference to the receiving of cars loaded with such projecting material as had been shifted in travel, and rendered extra hazardous to handle without being rearranged, or the load righted. To this point and in this view, the case is relieved of all difficulty, and in principle is covered by the cases of *235Atch., T. & Santa Fe R. Co. v. Plunkett, 25 Kan. 188, and Northern C. R. Co. v. Husson, 101 Pa. St. 1.
But there is a phase of this case that remains yet to be considered. The defendant had devolved upon the foreman the authority and duty, when it came to his knowledge that a car loaded with iron had so shifted its position as to be dangerous, to side-track it, or order it side-tracked, and report the fact to the yardmaster. The object of this was to have the load righted before it was handled. Now the foreman, when he uncoupled the car, and before he “ kicked ” it back, noticed that the iron rails with which the car was loaded projected within two or three inches of the car from which he uncoupled it. We must suppose that he knew that cars loaded with such material, and in the shifted condition of that load, were not only liable to slide forward, but that in the relaxing of the spring when the car came into contact, the projecting rails would be thrown forward with the car, and be liable to break or smash the box car to which it was to be coupled; which, in fact, it did do, and at the same time flattened the iron step and crushed the hand of the plaintiff. Such being his authority in the premises, and the fact of the condition of that load coming immediately under his observation, was it not his plain duty to have side-tracked the car, in order to have its load, which had been shifted in travel, rearranged or righted, to avoid the increased liability to accident, before he kicked the car back to be handled by the coupler ; or, at least, before doing so, notified the coupler of the condition of the load ? It will hardly do to assume that cars thus loaded, liable to punch holes, or smash in box cars, or do other injury to person and property under such circumstances,, was a usual or common way of transporting such material. Are we authorized to say, upon such a state of facts, that there is no proof tending to show that cars with loaded material in that condition was an unusual occurrence, and which created an extraordinary risk ? On the other hand, the evidence is that the plaintiff did not see this car until it was coming towards him endwise—that he could see that the rails were projecting, but he could not determine from his *236position to what extent; that he stooped—knew that he must keep out of the way of the projecting rails, but to steady himself and do his work with safety, it was necessary to have something to hold on to; that the boxcar, as is usual with such cars, had no hand-hold for that purpose, nor stay-chains or brakes at its end which he could take hold of, and that he had to take hold of the iron step to steady himself when he stooped, to perform the act of coupling in safety. In view of these facts, can it be said that the plaintiff did not exercise ordinary care, and conduct himself with common prudence ? It is of great importance, and especially in regard to railroad trains, that both master and servant should be held to the fullest measure of duty ; and to relax the rules by which either is to be governed, would be detrimental to the public interests.